EXHIBITB
       19-08243-rdd Doc 8-1 Filed 04/19/19 Entered 04/19/19 14:49:38 Exhibit
               Declaration of Isaac Lefkowitz (with Exhibits A-B) Pg 6 of 37
THIS AGREEMENT OF ASSIGNMENT (this "Agreement") entered into this 29 day of
Novernbcr, 2016 between RS OLD MILL LLC, ("Assignor") and RS OL.D MILLS RD LLC,
having an address at 62 Rutledge Street, Suite 112, Brooklyn, NY 11249 ( 11 Assignee 11 ).

                                      WlTNESS.E'rH
        \VHERES, a Purchase and Sale Agreement ("Contract") dated November 28, 2016 was
 entered into between NOVARTIS CORPORATION ("Seller"), and ASSIGNOR as purchaser
 (the "Contmct"), covering the purchase and sale of certain lands located in the Village of Suffern
 and Village of Mont~bello, Town of Ramapo, County of Rockland, State of New York. described
 by metes and bounds on Schedule A annexed hereto as Exhibit "I)" (the "Prcmiscst'); and

         \VHEREAS, Assignor is desirous of transferring to Assignee and Assignee is desirous of
 acquiring from Assignor all of the right, title and interest: of Assignor in and to the Contract
 conditioned on the terms set forth herein.

         NOW, THEREFORE, IT IS MUTUALLY AGREED AS .FOLLO\VS:

          1.       Assignor represents the following: (a) annexed hereto and made apa1t hereof as
 Exhibit "A" is a true copy of the CQntract, inclusive of all exhibits and attachments, except that
 the price and al! parties have been.redacted -therefrom. which Contract has not been modified;
 (b) the Contract ,viii be in full. force and effect; (c) Assignor has not heretofore assigned.
 mortgaged, pledged. nor transforred its interest in the Contract nor the Downpayment
 thereunder; ( d) Assignor is currently the sole owner imd holder ofthe interest of Purchaser under
 the Contract; (e )the Downpaymcnt under the Contract("Ccmtra~tDeposit")was dcposite.d into
 Seller's attorney's escrow account; (f) Assignor has, pursuant to the Contract, the authority to
 assign the Contract to Assignee.

           2.      Assignee shall have the right to exercise all rights of Assignor under the Contract
  and to take any and all action pcn11itted to be taken by Assignor under the Contract with respect to
  the Premises, with Assignor's prior \:\Titten consent, which shall not be unreasonably withheld.
  delayed or conditioned, and which shall be deemed given if Assignor does not respond in writing
  to any particular request with five (5) business days (which may be delivered via email from
  Assignee's attorney to Assignor's attorney, to _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

          3.      As a conditiori to Assignee's obligation to close hereunder, the foregoing
  representations of Assignor shall be trne and correct as of the date hereof and of the closing. In
  addition, Assignee shall not be obligated to close if Assignor is not in compliance with any of the
  covenants set forth herein as of closing.
      19-08243-rdd Doc 8-1 Filed 04/19/19 Entered 04/19/19 14:49:38 Exhibit
              Declaration of Isaac Lefkowitz (with Exhibits A-B) Pg 7 of 37

         4.     Conditioned upon the terms of this Agreement being met, Assignor hereby agrees
to sell and assign to Assignee all of its right, title and interest in and to the Contract, including the
Contraci Deposit deposited thereunder~ for and in consideration of the payment by Assignee to
Assignor of the Assignment Price (as hereinafter defined) which includes the price to be paid by
Assignor to Seller under the Contract.

        5.      The Assignment Price payable to Assignor shall mean the sum of TWENTY
FIVE MILLION AND 00/100 .Dollars ($25.000.000.00) The Assignment Price shall be paid as
follows: (a) The sum of One Hundred Twenty "Five Thmmmd and 00/100 Dollars
($125,000.00) Dc11lars (the "Deposit" or the "Assignm.ent Deposit" by wire transfer sul:lject to
collection delivered to and to be held in escrow by Mark J. Nussman & Associates PLLC ("Escrow
Agent"), within one ( 1) business day after the execution of this Agreement of AssignmenL and (b)
the sum of TWii:NTY FOUR MILLION EIGHT HlJNDRED SEVF~NTY FIVE THOUSAND
and 00/100 Dollars ($24,875,000.00) in cash or good unendorsed certified, bank or wire as
instructed by Assignor herein on the delivery by Seller of the Deed to the Premises to Assignee
(or hs permitted assignee or designee). The Assignment of Price shall be paid at the closing, said
sum to be divided between Seller and Assignor in accordance with instructions to be given by
Assignor and shall he so paid by Assignee at closing, it being understood that Assignor shall
instruct Assignee to pay the balance of the purchase price under the Contract to Seller or as Seller
may direct, and tbc remaining funds to be delivered to Assignor as the Assignor shall direct.
Additionally, Assignee sh,1U reimburse Assignor at the closing for any amounts made as down
payment l,lnder the Contract

       6.      Upon the closing, Assignee shall assume all of the obligations of Assignor (as the
Purchaser) under the Contract exc¥pt for all payment of the cash pottion of the purchase price
thereunder. it being understood that Assignor shall make this payment from the balance of the
Assignment Price being paid to it by Assignee at the closing.

        7.      In the event that any check deposited hereunder is not honored on presentment for
payment-, or if Assignee defaults in paying the balance of the Assignment Price, or any portion
thereof, as hcreii1abovc provided, then as Assignor's sole right and remedy in such event, all sums
theretofore paid by Assignee together with all interest, if any, shall be retained by Assignor and
same shall constitute liquidated damages. In such event this Agreement of Assignment shall be
null and vo.id and neither party shall have any futtber claim against the other and Assignor may
acquire the Premises from Seller. The instruments of assignment in the possession of
- - - - ~ - - - - - - - - - ' shall be returned to Assignor and upon such return, this
Agreement of Assignment shall be null and void and neither party shall have any further claim
against the other.

        8.     In the. event that title to the Premises or the assignment contemplated hereby does
not close in accordance with the terms hereof fbr any reason other than the defrmlt of Assignee,
then Assignee shall be entitled as Assignee's sole r<!medy to the return of the Deposit given
hereunder, and upon such return, this Agreement of Assignment shall be void and neither party
shall have any farther claim against the other.
      19-08243-rdd Doc 8-1 Filed 04/19/19 Entered 04/19/19 14:49:38 Exhibit
              Declaration of Isaac Lefkowitz (with Exhibits A-B) Pg 8 of 37


         9.       If, for reasons (.)ther than Assignee's default. Seller shall fail or refuse to perform the
obJigatioos of Seller, Assignee's sole remedy shall be entitlement to a return of the Deposit
deposited hereunder with Escrow Agent Upon the return of such sum, the parties shall be released
of all liability to and rights against the other and this Agreement shall be ·null and void.

         I 0.   Assignor is to use its best efforts to procure direct conveyance from the present
owner to Assignee atthe closing, so as to vest title to the Premises in Assignee. If, however, for
any reason other than the default of Assignee, title shou Id not be conveyed pursuant to tJ1e terms
hereof and the Contract, or if any of the matters and things herein represented should prove to be
inaccurate, then Assignee shali be entitled to the return of the Deposit, and there shall be no further
liability ofany nature whatsoever by and between either ofthe parties hereto, except for the return
of sald funds and, upon such payment, this Agreement shall be deemed null and void. If, however,
there shall be any defect in title, or erroneous statement or representation made herein, Assignee
shall have the option to accept such title andior performltncc of this Agreement as Assignor may
procureand/ordeliver.

        11.     At the closing, Assignee will execute all documents called for under the Contract,
and will make all adjustments and payments required to be made by Assignor, as though Assignee
were .the original purchaser.

         12.    This Agreement is contingent on the Assignee being ready. willing and able to close
 on or before March 21, 2017. Should Assignee fail to meet this March 21th deadlii1e, this
 Agreement shall be deem(.!d null and void. In such event this Agreement of Assignment shall be
 null and void and neither party shall have any fmther claim against the other and Assignor may
 acquire the Premises from Seller.

       13.    The closing hereunder shall take place on or before the expiration of ten (l 0) days
 from Assignee's receipt of written notice from Assignor.

          14.    Assignor agrees to assign to Assignee as part of this Agreement, any interest in any
 ah· rights, development righfs or other such rights associated with this property and as set forth ln
 the annexed underlying contract.

         15.    · Except as set forth herein, any notice required or permitted to be given hereunder
 pursuant to this Agreement of Assignment shall be sent bey certified or registered mail, return
 recdpt requested <)r reputable overnight "mail" delivery service, in either instance, with an
 additional copy by facsimile transmission, as follows:

                          TO ASSIGNOR:             Samuel Lowinger, Esq.
                                                   Mark J. Nussbaum & Associates PLLC
                                                   225 Broachvay, 39 th Floor
                                                   New York, New York l 0007
                                                   Phone: (2 l 2) 344-8000
        19-08243-rdd Doc 8-1 Filed 04/19/19 Entered 04/19/19 14:49:38 Exhibit
                Declaration of Isaac Lefkowitz (with Exhibits A-B) Pg 9 of 37
                      TO ASSIGNEE:          Samuel T, Zand
                                            2917 Ave k Suite 103
                                            BrooklynN,Y. 11210
                                            (718)258-1 l 00
                                            Samue l@z.an d lawoffices.com

        16.   The acceptance of a deed by Assignee shall be deemed to be full performance of
and discharge of every agreement and obligation on the part of Assignm to be performed pursuant
t(> the provisions hereof, except those, if rmy, which are specifically stated to survive
consummation ofthis transactio11.

        17.     Assignor and Assignee shall cqoperate regarding the exercise of all rights of the
purchaser under the Contract. Copies of all communicati()llS sent to or received after the date
hereof from Seller, shall be transmitted to the attorney for Assignee no later than one (1) business
day after receipt by Assignor .ot its attorney, as applicable. Assignor shall deliver copies of all
correspondence between Assignor and Seller, including e-mails between the attorneys for
Assignor and Seller, and Assignor shall advise Assignee promptly of all notices Assignor receives
pertaining to the Contract.

          18.    For so long as this Agreement of Assignment is in effect Assignor hereby agrees
that it sha11 not, without obtaining the prior written consent of Assignee: (a) grant any approval~or
consent to take any other action vvith respectto the Contract or the Premises; or (b) modif)'·, amend,
waive the benefit of any provision ofthe Contract. Assignor is authorized~ at its option, to send a
written notice to Seller advising Seller of the existence of this Agreement of Assignment and of
the terms of this Article, however. Assignee shall not be permitted to do so and such act shall be
considered a default hereunder. Assignee hcrctmdcr or any representative or affiliate of
Assignee sllaH not contact, discuss the existence of this Agreement or the saJc and or purchase
of the PrcmisC;'s with the Seller or any of their anmates. Breach of this Paragraph shall be an
incurable default of this Agreement and Assignee will forfeit its Contract Deposit..

       19.     Assignor shall not be under any obligation to expend any monies or to commence
any suit at law or in equity in order to clear title or in order to compel the performance of the
Contract by Seller.

         20.   At the closing of title, Assignor shall deliver to Assignee any ,md ·all documents
dealing with the operation ofthe Premises which the Assignor receives from Seller pursuant to the
terms of the Contract.

       21.     At the Closing, Assignee shall execute all documents called for under the Contract
and shall make all .adjustments and payments required to he made by Assignor as Purchaser under
the Contract as though Assignee were the original named purchaser thereunder.

         22.   Assignee acknowledges that the Transfer Forms signed at Closing will reflect the
consideration being paid by the Assignee to the Seller pursuant to the terms of the Contract.
Assignee agrees to execute said Transfer Forms. ·rhe additional considerations being paid by the
Assignee above the consideration set forth in said fc)rms retlects the consideration for the
    -
assignment of the Contract and 1hus not reflected in the Fonn which Assignee will execute but
                                                                ,             ~       .
       19-08243-rdd Doc 8-1 Filed 04/19/19 Entered 04/19/19 14:49:38 Exhibit
              Declaration of Isaac Lefkowitz (with Exhibits A-B) Pg 10 of 37

which will be reflected in a second Form that Assignor and Assignee vvill execute. Assigtwr agrees
to pay at closing any additional transfer taxes due under the New York State Transfer Tax Laws
required to be paid as a result of the assignment of the Contract to Assignee and to indemnify and
save. Assignee harmless from, and against any of the foregoing and any cost, claim and expense
(including reasonable attorney's foes) incurred by Assignee by reason of non-payment of the
aforementioned additional transfer taxes due, if any. This paragraph shall survive the closing.

        23.     Assignee may not assign its rights hereunder without tlw prior written consent of
Assignor, which consent may be withheld for any reason or for no reason. Notwithstanding the
foregoing to the contrary, A.ssignee may, prior to the closing. assign.all ofits right, title and interest
in and to this Agreement, including its interest in the Deposit, to an entity which one or more of
the principals of Assignee will own (directly or indirectly) and/or control. Assignor shall notify
the Seller of such assignme:nt prior to closing to effectuate the transfer of title to the Premises to
such entity to enable all closing documents to be prepared in the name of such entity.

       24.     Escrow Agent shall hold the Deposit in accordance with the terms set forth on
Kxbibit ''U", attached hereto.

       25.      Escrow Agent: shall not be liable for any act done or omitted by it in good faith, or
for anything which it may in good faith do or refrain from doing in connection with its duties as
escrow agent. Escrow Agent is authorized to rely upon any written, notarized document reasonably
believed by it to be signed by the parties hereto.

        26.    The parties hereby agree to indemnify and hold harmless Escrow Agent from and
against any loss, cost or damage incurred by it, including. without limitation, reasonable ttttomeys'
foes in connection with .this this Escrow Agreement and the Agreement. or arising from its duties
as escrow agent ( except in the case of gross negligence or willful misconduct).

        27.     Assignor has executed an Assignment ofContrttct (the "Assignment instrument'')
reflecting this transaction, in the form attached hereto as Exhibit "C", which shall be held in
escrow by Escrmv Agent pending payment of the foregoing sums; upon payment at closing, the
Assignment Instrument will be delivered by the Escrow Agent to the Assignee.

        28.     Assignor shall cooperate with Assignee in obtaining access to the Premises as set
forth in the Contract and exercise all of Purchaser's rights and remedies.

        29.     This Agreement of Assignment contains the entire understanding arrived at between
the parties and all prior discuss.ions and negotiatio11s are merged herein. This Af.,rreement of
Assignment nrny not be modified nor terminated. except by an instrument in writing, signed by the
party or parties sought to be charged thereby.

        30.     This Agreement shall be binding upon and inure to the benefit of the patties hereto
 and their respective heirs. legal representatives, successors and assigns.

         3 I.   This Agreement and all rights hereunder shall be construed in accordance with and
 govei'ned by the laws of the State of New York.
       19-08243-rdd Doc 8-1 Filed 04/19/19 Entered 04/19/19 14:49:38 Exhibit
              Declaration of Isaac Lefkowitz (with Exhibits A-B) Pg 11 of 37

         31.     This Agreement may be executed in counterparts and a copy. fax or email of
 signatures shall be deemed as originals.

         33.      Parties agree not to disclose that it has entered into this Agreement or any of the
 terms and conditions of this Agreement t() any third party, except that Parties may disclose such
 information to its attorneys, accountants, prospective investors, provided such parties agree in
 writing to comply with the confidentiality provisions. Purchaser acknowledges that any information
 furnished to Purchaser with respect to the Property is and has been so furnished on condition that
 Parties maintain the confidcntia_litythereot: Exceptasprovided above~ Pt1rchaser shall hold in strict
 confidence any of the information in respect of the Transaction.


         IN WITNJ1:SS WH!'i.:REOF, the parties have executed this Assignment of Contract as of
 the date first abi.we written.



ASSIGNOR:                                               ASSIGNEE:
RS OLl) MILl~ LLC
By:                                                     By:c:~        -- -
                                                        RS OLD MILLS R~"
                                                                       LC

                                                        Name: Avrohom Kaufman
